DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-6 in the reply filed on 6/15/2021 is acknowledged. The election of bacteria, specifically Streptococcus pyogene as the species of type of sugar chain antigen is further acknowledged.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2021.

Information Disclosure Statement
The references listed in Applicant’s IDS filed 4/23/2019 were previously listed on the earlier IDS filed 12/7/2018, thus they have been lined through because they are duplicate citations. The references have been considered by the examiner.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1, line 3 refers to “the mixture”. This is understood to refer to the mixture of the specimen with a nitrite solution, as foreseen by line 2 (“wherein after mixing a specimen with a nitrite solution”. However, reciting “the mixture” may present confusion since the actual term “mixture” does not appear previously in the claim. To remedy, it is suggested that the claim first earlier introduce the terminology of a mixture, e.g. by introducing language such as “…mixing a specimen with a nitrite solution to form a mixture…”.
The preamble of claim 1 is “An immunochromatography test method of measuring a sugar chain antigen”. However, the body of the claim does not include any steps in which this goal is accomplished. The claim concludes with mention of “extracting”, and there is no mention in the body of the claim of immunochromatography or of measuring. It is suggested that the body of the claim include active steps in which the goal of the method, as stated in the preamble, is actually accomplished.
Claim 2 recites “a specimen adding device comprising a porous material impregnated with tartaric acid and a filter”. This is understood to mean “a specimen adding device comprising (i) a porous material impregnated with tartaric acid and (ii) a filter”. It is suggested that the claim be amended accordingly. Otherwise, as written, the claim might be misunderstood to mean that the filter is impregnated in the porous material along with the tartaric acid.
Claim 5 recites a method according to claim 1, “wherein a neutralizing reagent is…”. Please amend the claim to clearly set forth how the neutralizing reagent is being used in the method. As written, the claim merely states that a neutralizing reagent is one of two things, but 
Claim 6 refers to “streptococcus pyogene”, which should apparently read “Streptococcus pyogenes”. Specifically, pyogenes should have an “s” at the end and the names of bacteria should be italized with the genus name capitalized.
Claims 5-6 are objected to because they depend from claim 1, but the preambles do not match that of claim 1. For clarity and consistency, it is suggested that dependent claims 2-6 all use the wording “The method of claim 1,…”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
An immunochromatography test method of measuring a sugar chain antigen, wherein after mixing a specimen with a nitrite solution, a step of allowing tartaric acid to come into contact with the mixture, and extracting a sugar chain antigen contained in the specimen is carried out in a filtration step.


Line 2 recites “wherein after mixing a specimen with a nitrite solution…”. It is unclear the claimed method includes a step of mixing a specimen with a nitrite solution, or alternatively whether such a step might take place previously, outside of the scope of the method. 
It is additionally unclear how lines 2-4 should be parsed grammatically. The recited “a step of allowing tartaric acid to come in contact with the mixture” does not include a verb (it just introduces “a step…”, but does not clearly say that the step is performed or carried out). Possibly, this is intended go along with the subsequent “…and extracting…is carried out in a filtration step”. But it is not clear if this is the case since this would then lack subject-verb agreement (since there would be two steps and not one step that “is” carried out). It is unclear how the “step” is incorporated into the claimed method, particularly whether this step is also “carried out in a filtration step” or if it is intended to be independent of filtration.
It is suggested that the claim be clearly drafted to clarify what steps are actually performed during the method. Applicant could for example introduce language such as “…comprising the steps of” right after the preamble, and then clearly recite steps of mixing, allowing tartartic acid to come in contact, extracting, etc. if this is consistent with the intended meaning.
Claims 3 and 4 recite the limitation “the step of mixing a specimen with a nitrite solution and then allowing tartaric acid to come into contact with the mixture”. There is insufficient basis for this limitation in the claims. Claim 1 recites “wherein after mixing a specimen with a nitrite solution, a step of allowing tartaric acid to come into contact with the mixture”. Thus, claim 1 
Claim 6 recites the limitation "the sugar chain antigen of protozoa, fungi…" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Although the claim previously refers to measuring a sugar chain antigen, "the sugar chain antigen of protozoa, fungi…" in lines 3-4 lacks antecedent basis because there is no prior mention that the sugar chain antigen is that of protozoa, fungi, etc. 
Furthermore, there is no implicit or inherent antecedent basis because the recited microorganisms can have multiple different sugar chain antigens. Thus, is unclear what is meant by the sugar chain antigen of protozoa, fungi, etc., since even a single type of protozoa could have multiple different sugar chain antigens. There is no one single sugar chain antigen of protozoa, fungi, etc.
To remedy, Applicant could recite “wherein the sugar chain antigen is a sugar chain antigen present on protozoa, fungi…”, if this is consistent with the intended meaning.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Kato et al. (WO 2015/020210 A1).
Kato et al. is not an English language document, however, an English language equivalent is available as U.S. 2016/0370368. The citations below refer to the text of U.S. 2016/0370368.
	Kato et al. teach an immunochromatography method for detecting polysaccharide antigens of Streptococcus (i.e., sugar chain antigens; see abstract, Fig. 1, [0001], [0003], [0025], [0027], [0055]).
The method involves use of a nitrite compound (NC)-containing sample extraction solution ([0027], [0055], [0066]-[0067], [0071], [0081], [0094], [0129]). Specifically, the nitrite may be contained in analyte dilution solution (6) which is mixed with the analyte (sample) to form an analyte dilution solution mixture, thereby reading on mixing a specimen with a nitrite solution ([0143], [0157]-[0158], Fig. 1(b).
Kato et al. further teach that the analyte dilution solution mixture next migrates through the test strip to the antigen extracting part (3), where it comes in contact with acid in the organic 
acid-containing antigen extracting part (reagent retaining part (3)). See [0099]-[0100], also at [0032], [0045], [0055]. The organic acid may be tartaric acid [0099]-[0100], [0182], [0191]. Thus, the reference teaches a step of allowing tartaric acid to come into contact with the mixture of specimen and nitrite solution.
The organic acid is used to extract group-specific polysaccharides present on the bacteria surface of gram-positive bacteria, specifically streptococci (Group A to Group U), and uses the 
extracting a sugar chain antigen contained in the specimen.
	Furthermore, antigen extracting part (3) may be made of glass filter paper [0142]. Thus, passage of the sample through antigen extracting part (3), as taught by Kato et al., constitutes extracting in a filtration step, insofar as the antigen extracting part (3) is made of a filter material.
With respect to claim 2, the filtration step is carried out on the test strip, which comprises the sample dropping part (2) and the antigen extracting part (3) which are configured from a porous sheet, such as glass filter paper [0142]. Thus, the test strip comprises porous material (3) which is impregnated with tartaric acid as above, and also comprises sample dropping part (2) which is also made of filter material, thus a filter. See Fig. 1. In an alternative interpretation, Kato et al. also teaches that the test strip contains, in addition to porous material (3) which is impregnated with tartaric acid, filter paper at absorption part (5) [0151].
The test strip of Kato et al. reads on the instantly recited “specimen adding device” when this terminology is given its broadest reasonable interpretation, for example insofar as specimen is added to the test strip. The claim language as broadly recited fails to distinguish over the prior art.
With respect to claims 4-5, Kato et al. teach that the development extraction solution may also contain neutralizing base (e.g., sodium hydroxide) and a buffer (e.g., TRIS) [0094], [0116]-[0117]. 
With respect to claim 6, Kato et al. teach that the method detects gram-positive bacteria, particularly Group A streptococci (e.g., [0001], [0006]). It is asserted by the examiner that the elected species, Streptococcus pyogenes, is often used as a synonym for Group A streptococci. Streptococcus pyogenes based on the disclosure by Kato et al. of Group A streptococcus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ukaji et al. (JP2008224543A, IDS entered on 4/23/2019) in view of Kross et al. (U.S. 2003/0175362).
Ukaji et al. is not in the English language, however, machine translation translations are of record (retrieved from Espacenet and Google Patents, see Office action mailed 4/15/2021).
Ukaji et al. teach extracting a sugar chain antigen by mixing a sample with an aqueous nitrite solution and an aqueous acid solution and extracting on a filtration device ([0025]-[0028], [0073]-[0074], Fig. 1) followed by immunological measurement of the extracted sugar chain 
Ukaji et al. differs from the claimed invention that the reference fails to specifically teach “a step of allowing tartaric acid to come into contact with the mixture” after mixing of the specimen with the nitrite solution.
In particular, Ukaji et al. while teaching an aqueous acid solution for extracting the sugar chain antigen, does not specifically teach tartaric acid in this context (Ukaji et al. does elsewhere suggest tartaric acid for pH development, but not specifically for extraction). In discussing extraction, Ukaji et al. suggests that “acetic acid, nitric acid, hydrochloric acid, citric acid and the like can be used” [0025].
Furthermore, Ukaji et al. teaches mixing sample, nitrite solution, and the acid; but does not specifically teach the claimed order of combining these ingredients: allowing the acid to come into contact with a mixture of sample and nitrite solution.
Kross et al. teaches that nitrous acid can be produced from nitrite and acids such as tartaric acid, acetic acid, or citric acid [0026].
The courts have ruled that art-recognized equivalence between embodiments provides a strong case of obviousness in substituting one material for another.  See MPEP 2144.06.
It would have been obvious to substitute tartaric acid (as taught by Kross et al.) for citric or acetic acid (as taught by Ukaji) because of the art-recognized suitability of all of these acids for the same purpose, namely for generating nitrous acid by reaction with nitrite. In addition, one of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in employing tartaric acid as the type of acid in the aqueous acid solution of Ukaji et al. because Kross et al. specifically indicate that tartaric acid can be used in this reaction. 
prima facie obvious. 
With respect to claim 3, Ukaji et al. teaches neutralization after the nitrite extraction, whereby neutralization can be carried out on the filter membrane (i.e., in a site separated from an immunochromatographic test piece (see [0027], [0074] and filtration device as depicted in Fig. 1).
With respect to claim 4, when the claim language “an immunochromatographic test piece” is given its broadest reasonable interpretation, the filter device of Ukaji et al. as discussed above for claim 3 would also read on this, for example in that the filtration device of Fig. 1 is used together with the test strip and thus is a piece or component part of the immunochromatographic test method. The claims as broadly recited do not include sufficient structural details to distinguish.
With respect to claim 5, Ukaji et al. teaches neutralization using Tris or sodium hydroxide [0026]-[0027], [0074]. Tris is a synonym for the full term tris(hydroxymethyl)aminomethane as recited instantly.
With respect to claim 6, Ukaji et al. teaches sugar chain antigens of bacteria, such as Streptococcus mutans (e.g., [0003], [0073]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ukaji et al. (JP2008224543A) in view of Kross et al. (U.S. 2003/0175362) as applied to claim 1 above, and further in view of Snyder (EP 0 280 557 A2).
Ukaji et al. is as discussed as detail above, which teaches extracting using a nitrite and an aqueous acid, whereby the extraction is carried on in a device comprising a filter (Fig. 1), thereby reading on a specimen adding device; and Kross et al. teaches tartaric acid as a functional equivalent of the acids suggested by Ukaji et al. In particular, the filtration device would be capable of performing the recited intended use of specimen adding, as it contains a liquid outlet through which specimen drains (Fig. 1). 
However, the references fail to specifically teach that the device includes a porous material impregnated with the acid and a filter. 
Snyder also relates to extraction and detection of Streptococcus antigen using nitrite and an acid for extraction, as in Ukaji (Snyder at abstract, col. 4, line 58 to col. 5, line 5). Furthermore, Snyder teaches that one of these reagents is present in dried form, preferably the acid (col. 5, lines 1-16 and 36-40). The extraction agent can be applied to a substrate and dried (col. 5, lines 14-16; col. 2, lines 38-45). The substrate can be for example a filter paper strip (i.e., porous material; see at col. 4, lines 25-41).
It would have been obvious to one of ordinary skill in the art to provide the tartaric acid reagent in dried form, for example by providing the acid applied dried onto a water-insoluble substrate such as a filter paper strip (i.e., impregnated in a porous material) within the device of Ukaji et al. so that the user would not need to separately handle and add the acid, rather it would be already contained within the filtration device, thereby reducing the number of reagents needing to be added and manipulated by the end user.

Claims 4-5 are also rejected under 35 U.S.C. 103 as being unpatentable over Ukaji et al. (JP2008224543A) in view of Kross et al. (U.S. 2003/0175362) as applied to claim 1 above, and further in view of Cheng et al. (U.S. 2005/0277163).
Claims 4-5 are addressed by the combination of Ukaji et al. and Kross et al. as discussed in detail, but are also included in the present rejection in the interest of compact prosecution.
Ukaji et al. teaches performing neutralization within the filtration device (Fig. 1), rather than on the test strip (Figs. 2-3). 
Cheng et al. also pertains to immunochromatographic assay of Streptococcus Group A antigen following extraction (abstract). Cheng et al. teaches that immunochromatographic assay devices can be equipped with a sample receiving member impregnated with buffer in order to accomplish the neutralization of nitrous acid [0045], [0069], [0144]. Like Ukaji et al., Cheng et al. also teaches neutralization with Tris buffer [0144].
It would have been obvious to one of ordinary skill in the art to carry out the neutralization step in the method of Ukaji et al. on the immunochromatographic test strip, rather than within the filtration device, by applying the known technique of Cheng et al., and specifically by impregnating neutralizing Tris buffer within a region of the test strip. This would eliminate the need for the end user to add neutralizing buffer, while achieving the same goal of neutralization following extraction. 

Claims 6 is also rejected under 35 U.S.C. 103 as being unpatentable over Ukaji et al. (JP2008224543A) in view of Kross et al. (U.S. 2003/0175362) as applied to claim 1 above, and further in view of Debad et al. (U.S. 8,192,926 B2).
Streptococcus pyogenes. 
Ukaji et al. teaches microorganisms including Streptococcus mutants, but not Streptococcus pyogenes in particular.
Debad et al. also relates to detection of markers extracted from microorganisms in biological samples using the (abstract and col. 2), including Streptococcus pyogenes, also known as Strep A (col. 6, lines 17, Examples 1 and 5). Streptococcus pyogenes was extracted using nitrous acid, analogous to the extraction procedures of Ukaji et al. (see also col. 1, line 66 to col. 2, line 28; col. 3, lines 34-44). 
It would have been further obvious to adapt the methods of Ukaji et al. and Kross et al. Streptococcus pyogenes because Debad et al. indicate this to be a microorganism of known clinical interest. One skilled in the art would have had a reasonable expectation of success because Debad et al. indicate that Streptococcus pyogenes could also be extracted using the nitrous acid procedures of Ukaji et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/492,431. 

The solid acid reagent may be impregnated in a pad made of a thick filter (claims 5-6), whereby extraction of the sugar chain antigen with the nitrate and the solid acid reagent is achieved (claim 5), thereby reading on extracting the sugar chain antigen “in a filtration step”.
With respect to claim 2, the solid acid reagent may be impregnated in a pad made of a thick filter (claims 5-6) and may be tartaric acid (claim 12).
With respect to claims 3-5, the reference application recites that the immunochromatographic device also comprises a region impregnated with a neutralizing reagent (claim 1), which may be tris(hydroxymethyl)aminomethane or sodium hydroxide (claim 13). This would read on either claim 3 or 4 absent since absent a specific or limiting definition for “test piece”, one could interpret this as the entire test device or merely a part or region thereof.
With respect to claim 6, see claim 14 of the reference application.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/426,557.

With respect to claims 3-5, the reference application recites that the immunochromatographic device also comprises a region impregnated with a neutralizing reagent, which may be tris(hydroxymethyl)aminomethane or sodium hydroxide (see claims 1, 6, and 9). This would read on either claim 3 or 4 absent since absent a specific or limiting definition for “test piece”, one could interpret this as the entire test device or merely a part or region thereof.
With respect to claim 6, see claim 7 of the reference application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fan et al. (U.S. 5,096,837) also teaches extraction of carbohydrate antigens of Group A Streptococcus by the nitrous acid extraction method, followed by detection on an immunochromatographic test strip (Example 1).
Piasio et al. (U.S. 2010/0273177 A1) teaches methods of detecting Streptococcal 
Suzuki et al. (U.S. 2020/0225198) is not prior art, but is cited as relevant to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE FOSTER whose telephone number is (571)272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699